UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7712


DARRELL SILVERN ROCHESTER,

                Petitioner - Appellant,

          v.

CECILIA R. REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:10-cv-01879-HFF)


Submitted:   February 10, 2011             Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Silvern Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Silvern Rochester, a state prisoner, seeks to

appeal the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.            We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on    September   21,   2010.   The   notice   of    appeal   was   filed   on

October 22, 2010. * Because Rochester failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3